Name: 2005/65/EC: Commission Decision of 28 January 2005 as regards certain transitional additional guarantees for Denmark in relation to the change of its non-vaccinating status against Newcastle disease (notified under document number C(2005) 143)Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  trade policy;  Europe;  health;  agricultural policy
 Date Published: 2005-01-29; 2005-10-14

 29.1.2005 EN Official Journal of the European Union L 27/52 COMMISSION DECISION of 28 January 2005 as regards certain transitional additional guarantees for Denmark in relation to the change of its non-vaccinating status against Newcastle disease (notified under document number C(2005) 143) (Text with EEA relevance) (2005/65/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (1), and in particular Article 12(2) and (3) thereof, Whereas: (1) Commission Decision 91/552/EEC of 27 September 1991 establishing the status of Denmark as regards Newcastle disease (2), established the status of Denmark as a non-vaccinating Member State against Newcastle disease for the purpose of intra-Community trade and imports from third countries in live poultry. (2) Due to recent developments in relation to its Newcastle disease situation, Denmark intends to introduce vaccination of poultry against that disease and its status of a non-vaccinating Member State should therefore be suspended as provided for in Directive 90/539/EEC. (3) In order to safeguard the current poultry health situation in Denmark during the introductory phase of vaccination against Newcastle disease, it is appropriate to lay down transitional rules for additional guarantees concerning consignments to that Member State for a certain period. (4) Accordingly, Denmark should be granted certain additional guarantees, which may include the testing of live poultry as provided for in Commission Decision 92/340/EEC (3) on testing of poultry for Newcastle disease prior to movement. (5) Decision 91/552/EEC should therefore be repealed. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Scope and subject matter This Decision shall apply to intra-Community trade in poultry, such as defined in Article 2(1) of Directive 90/539/EEC, to be dispatched to Denmark from Member States which do not have a non-vaccinating status against Newcastle disease, as provided for in Article 12(2) of that Directive, and from third countries. Article 2 Prior authorisation for consignments of poultry to Denmark The prior authorisation from the competent veterinary authority of Denmark shall be requested before the dispatch of poultry. That request for authorisation shall include information on the type of vaccine and the vaccination scheme used for the immunisation of the poultry against Newcastle disease. Article 3 Sampling and testing of poultry for consignment to Denmark The competent authority of Denmark may require testing of the poultry in accordance with Articles 1 and 2 of Decision 92/340/EEC, taking into account the information provided in accordance with Article 2 of this Decision. Article 4 Refusal of consignments of poultry by Denmark If Denmark, taking into account the information provided for in accordance with Article 2 of this Decision and the outcome of the testing referred to in Article 3 of this Decision, decides not to authorise the introduction of a consignment of poultry onto its territory, it shall inform the Commission and the other Member State or third countries concerned on the grounds for its Decision to. Article 5 Repeal of Decision 91/552/EEC Decision 91/552/EEC is repealed. Article 6 Applicability This Decision shall apply until 28 February 2006. Article 7 Addressees This Decision is addressed to the Member States. Done at Brussels, 28 January 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 303, 31.10.1990, p. 6. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 298, 29.10.1991, p. 21. (3) OJ L 188, 8.7.1992, p. 34.